Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of copending Application No. 17129587.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application as claimed in claims 1-12 are similar to that of the claimed limitations of Application No. 17129587 as claimed in claims 1-12. Therefore, the claims are not patentably distinct from each other.



Claim Objections

Claims 7 is objected to because of the following informalities: the following is stated in lines 8-9 of claim 7 “a projection of the other of the lower surface of the second upper fixing member” for examination purposes the Examiner assumes this limitation to read “a projection of the other lower surface of the second upper fixing member” and line   Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  Claims 5 & 16 state “the first upper plate” in line 6. For examination purposes the examiner assumes it to be “the upper plate” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 9, 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2013/0330587) in view of Lee et al. (US 2011/0117419).

With respect to claims 1 & 12, Takahashi et al. discloses a vehicle (device) comprising a battery unit (battery pack) configured to supply power [Figure 1; Figure 2; Figure 3; 0042], comprising a double-layer battery module bracket, an upper-layer battery module U2/22B/22D [Figure 2; 0047], a lower-layer battery module U1/22A/22C [Figure 2; Figure 3; 0047] and a lower plate 25 of lower unit U1 (supporting mechanism) [Figure 3; 0048];
             the double-layer battery module bracket further comprising: 
an upper plate 25 of upper unit U2 (upper plate) [Figure 3]; 
first and third end plates 29A and 29C (lower fixing member) positioned below the upper plate 25 of upper unit U2 (upper plate) and supporting the upper plate 25 [Figure 3; 0048], the lower fixing member 29A/29C and the upper plate 25 being configured to enclose a lower accommodating space [Figure 3]; 

second and fourth end plates 29B and 29D (upper fixing member) positioned above the lower fixing member 29A/29C [Figure 3] and fixed to the upper plate 25 of upper unit U2 (upper plate) [Figure 3], the upper fixing member 29B/29D and the upper 

a bolt 38 (fastener) passing through the upper fixing member 29B/29D, the upper plate 25 and the lower fixing member 29A/29C along the Z direction within a range in which the lower and upper surfaces of the upper and lower fixing member in the Z direction overlap [Figure 3; 0055-0056; 0079], a lower portion of the fastener 38 exposed from the lower fixing member 29A/29C being fixed on the lower plate 25 of lower unit U1 (supporting mechanism) [Figure 3; 0079]; 

the upper-layer battery module U2/22B/22D being accommodated in the upper accommodating space and supported on the upper plate 25 [Figure 3];
 the lower-layer battery module U1/22A/22C being accommodated in the lower accommodating space; [Figure 2; Figure 3]
the lower plate 25 of lower unit U1 (supporting mechanism) supporting the lower-layer battery module U1/22A/22C and the lower fixing member 29A/29C.  [Figure 3]


a projection of a lower surface of the upper fixing member 29B/29D and a projection of an upper surface of the lower fixing member 29A/29C in a Z direction at least partially overlapping [Figure 3]; and 

a bolt 38 (fastener) passing through the upper fixing member 29B/29D, the upper plate 25 and the lower fixing member 29A/29C along the Z direction within a range in which the projections in the Z direction overlap [Figure 3; 0055-0056; 0079], a lower portion of the fastener 38 exposed from the lower fixing member 29A/29C being fixed on the lower plate 25 of lower unit U1 (supporting mechanism) [Figure 3; 0079]; 

 
Takashi et al. does not disclose a projection of a lower surface of the upper fixing member  and 


Lee et al. discloses a battery pack 10 [Figure 6], comprising a double-layer battery module bracket, an upper-layer battery module 100a, a lower-layer battery module 100b [Figure 5] and a supporting mechanism 300 [Figure 6; 0081]; the double-layer battery module bracket further comprising: a left and right lower frame 130  (upper plate) [Figure 2; 0067]; left and right end plates 150 of lower modules 100b (lower fixing member) [Figure 2; Figure 4; 0069] positioned below the upper plate 130 and supporting the upper plate 130 [Figure 4], the end plate 150 of lower module 100b (lower fixing member)  and the upper plate 130 being configured to enclose a lower accommodating space [Figure 4]; left and right end plates 150 of upper module 100a 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the upper and lower fixing members of Takahashi et al. to include a projection of a lower surface of the upper fixing member  and a projection of an upper surface of the lower fixing member  in a Z direction at least partially overlapping or a fastener passing through along the Z direction within a range in which the projections in the Z direction overlap, as disclosed in Lee et al., in order to reduce deflection and vibrations of battery modules. [0009; 0071; 0085]

With respect to claim 9, Takahashi et al. discloses wherein the upper plate 25 comprises a receiving groove positioned at a periphery edge [Figure 6], a bottom 

With respect to claim 10, Takahashi et al. discloses wherein the upper plate 25 comprises flanges 25a [Figure 6] formed at the receiving groove [Figure 6] a portion of the bottom portion of the upper fixing member 29D/29B received in the receiving groove. [Figure 6]

Takahashi et al. does not disclose the flanges protruding toward each other along a Y direction, the upper fixing member comprises two protruding portions which are positioned at the bottom portion of the upper fixing member and protrude outwardly from both side surfaces of the upper fixing member in the Y direction, each flanges stops the corresponding protruding portion from above.
Lee et al. discloses wherein the upper plate 130 comprises flanges, the upper fixing member 150 comprises two protruding portions 153/154 which are positioned at the bottom portion of the upper fixing member 150 and protrude outwardly from both side surfaces of the upper fixing member  150 [Figure 2] in the Y direction, the two protruding portions 153/154 and a portion of the bottom portion of the upper fixing member between the two protruding portions 153/154 are received in the portion of the upper plate 130 between flanges.  [Figure 2]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the upper fixing members of 


With respect to claim 11, Takahashi et al. does not disclose wherein both the upper-layer battery module and the lower-layer battery module each have a protruding part protruding outwardly, a top surface of the upper fixing member is configured to attach to the corresponding protruding part from below along the Z direction, a bottom surface of the lower fixing member is configured to attach to the corresponding protruding part from above along the Z direction, the fastener also is configured to pass through the protruding part of the upper-layer battery module and the protruding part of the lower-layer battery module along the Z direction.

Lee et al. discloses wherein both the upper-layer battery module 100a and the lower-layer battery module 100b each have a protruding part 152/153 protruding outwardly, a top surface of the upper fixing member 150 is configured to attach to the corresponding protruding part 152 from below along the Z direction, a bottom surface of the lower fixing member 150 is configured to attach to the corresponding protruding part 153 from above along the Z direction, the fastener also is configured to pass through the protruding part 152/153 of the upper-layer battery module and the protruding part of the lower-layer battery module along the Z direction. [Figure 2; Figures 4-6]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the upper and lower fixing 

Claims 2-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2013/0330587) in view of Lee et al. (US 2011/0117419) as applied to claim 1 above in further view of Liu et al. CN207282567

With respect to claim 2, Takahashi et al. discloses wherein a periphery edge of the upper plate 25 has a first side along an X direction; the lower fixing member 29A/29C comprises a first lower fixing member 29C; the upper fixing member 29B/29D comprises a first upper fixing member 29D, the first upper fixing member 29D is positioned at the first side of the periphery edge of the upper plate 25, the first upper 020078-7034-US17fixing member 29D corresponds to the first lower fixing member 29C [Figure 3]; the first upper fixing member 29D is positioned above the first lower fixing member 29C and the first upper fixing member is staggered along a Y direction with respect to the first lower fixing member, such that a projection of a lower surface of the first upper fixing member and a projection of an upper surface of the first lower fixing member in the Z direction partially overlap, the fastener is configured to pass through the first upper fixing member and the first lower fixing member along the Z direction within a range in which the projections in the Z direction overlap.  

Takashi et al. does not disclose wherein the first upper fixing member is staggered along a Y direction with respect to the first lower fixing member, such that a projection of 

Liu et al. discloses a battery pack, comprising a double-layer battery module bracket, an upper-layer battery module 1, a lower-layer battery module 2 [Abstract; Figure 1; 0021]

the double-layer battery module bracket further comprising: a lower module bracket 4 (lower fixing member); an upper module bracket 3 (upper fixing member) positioned above the lower fixing member 4 [Figure 1-3], a projection of a lower surface of the upper fixing member 3 and a projection of an upper surface of the lower fixing member 4 in a Z direction at least partially overlapping [Figure 1-3]; wherein the lower fixing member 4 comprises a first lower fixing member; the upper fixing member 3 comprises a first upper fixing member [Figure 1],  the first upper 020078-7034-US17fixing member 3 corresponds to the first lower fixing member 4; the first upper fixing member 3 is positioned above the first lower fixing member 4 and the first upper fixing member 3 is staggered along a Y direction with respect to the first lower fixing member 4, such that a projection of a lower surface of the first upper fixing member 3 and a projection of an upper surface of the first lower fixing member 4 in the Z direction partially overlap. [Figures 1-3]




With respect to claims 3, Takahashi et al. discloses wherein at the same first side of the periphery edge of the upper plate 25, the corresponding first upper fixing member 29D and first lower fixing member 29C are provided on each of left and right sides of an X direction center line of the upper plate 25 [Figure 3]; the corresponding bolt 38 (fastener) is configured to pass through the corresponding first upper fixing member 29D and first lower fixing member 29C along the Z direction within the corresponding range in which the projections in the Z direction overlap. [Figure 3; 0055-0056; 0079]

Takashi et al. does not disclose staggering of the first upper fixing member on the left side of the X direction center line of the upper plate with respect to the corresponding first lower fixing member along the Y direction is opposite to staggering of the first upper 

Liu et al. discloses staggering of the first upper fixing member 3 on the left side of the X direction center line of the battery pack with respect to the corresponding first lower fixing member 4 along the Y direction is directly opposite (in direction with respect to the X-direction center line) to staggering of the first upper fixing member 3 on the right side of the X direction center line with respect to the corresponding first lower fixing member 4 along the Y direction [Figures 1-3]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the upper and lower fixing members of Takahashi et al. to include multiple staggered fixing members directly opposite each other, as disclosed in Liu et al. in order to protect the battery module and improve strength of the overall structure while preventing deformation and simplifying installation. [0024-0025]
With respect to claims 4, Takahashi et al. discloses wherein the double-layer battery module bracket further comprises a bolt 40 (first locking member), the first locking member 40 is arranged side by side with the corresponding fastener 38, the first locking member 40 is configured to pass through the first upper fixing member 29D and the upper plate 25 along the Z direction outside the range in which the projections in the Z direction overlap and fix the first upper fixing member 29D to the upper plate 25. [0056; Figure 3]

With respect to claim 5, Takahashi et al. discloses wherein 020078-7034-US18the double-layer battery module bracket further comprises a bolt 40/space collars 39 (second locking member), the second locking member 40/39 is arranged side by side with the corresponding fastener 38, the second locking member 40/39 is configured to pass through the upper plate 25 and the first lower fixing member 29C along the Z direction outside the area in which the first upper plate 25 and the first lower fixing member 29C are fixed on the supporting mechanism 25.  

Takashi et al. does not disclose a projection of a lower surface of the upper fixing member  and 



Lee et al. discloses a battery pack 10 [Figure 6], comprising a double-layer battery module bracket, an upper-layer battery module 100a, a lower-layer battery module 100b [Figure 5] and a supporting mechanism 300 [Figure 6; 0081]; the double-layer battery module bracket further comprising: a left and right lower frame 130  (upper plate) [Figure 2; 0067]; left and right end plates 150 of lower modules 100b (lower fixing member) [Figure 2; Figure 4; 0069] positioned below the upper plate 130 and supporting the upper plate 130 [Figure 4], the end plate 150 of lower module 100b 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the upper and lower fixing members of Takahashi et al. to include a projection of a lower surface of the upper fixing member  and a projection of an upper surface of the lower fixing member  in a Z direction at least partially overlapping or a fastener passing through along the Z direction within a range in which the projections in the Z direction overlap, as disclosed in Lee et al., in order to reduce deflection and vibrations of battery modules. [0009; 0071; 0085]

With respect to claim 7, Takahashi et al. discloses wherein the upper fixing member 29B/29D further comprises a second upper fixing member 29B, the second upper fixing member 29B is positioned at the first side of the periphery edge of the upper plate 25 along the X direction; the lower fixing member 29C/29A comprises a second lower fixing member 29A, the second upper fixing member 29B is positioned just above the second lower fixing member 29A, such that a surface of one of a lower surface of the second upper fixing member 29B and an upper surface of the second lower fixing member 29A in the Z direction is configured to fall entirely within a surface of the other of the lower surface of the second upper fixing member 29B and the upper surface of the second lower fixing member 29C, the corresponding fastener is configured to pass through the second upper fixing member 29B and the second lower fixing member 29A along the Z direction in a range in which the surfaces in the Z direction overlap.

Takahashi et al. does not disclose a projection of one of a lower surface of the second upper fixing member and an upper surface of the second lower fixing member in the Z direction is configured to fall entirely within a projection of the other of the lower surface of the second upper fixing member and the upper surface of the second lower fixing member, the corresponding fastener is configured to pass through the second upper fixing member and the second lower fixing member along the Z direction in a range in which the projections in the Z direction overlap.

Lee et al. discloses wherein the left and right end plates 150 of upper module 100a (upper fixing member)  further comprises a right (second) upper fixing member 150, the 


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the upper and lower fixing members of Takahashi et al. to include projections, as disclosed in Lee et al., in order to reduce deflection and vibrations of battery modules. [0009; 0071; 0085]


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2013/0330587) in view of Lee et al. (US 2011/0117419) and Liu et al. CN207282567 as applied to claim 5 above in further view of Hamada et al. (US 2012/0040237).

With respect to claims 6, Takahashi et al. discloses wherein the supporting mechanism 25 is integrally formed with a first convex portion 25a/25b/25c [Figure 3; Figure 6 ; Figure 8; 0050-0063], the first convex portion 25a/25b/25c is configured to protrude from a bottom portion of the first lower fixing member 29c in a direction away from the second locking member 40/39; the double-layer battery module bracket further comprises a third locking member 40, the third locking member 40 is configured to pass through the first convex portion 25A/25b [Figure 5] along the Z direction and fix the first lower fixing member 29 on the supporting mechanism 25.

Takahashi et al. does not disclose wherein the first lower fixing member is integrally formed with a first convex portion. 
Hamada et al. discloses a battery pack 1, comprising a battery module 3/5/7 [0030; Figure 2] and a supporting mechanism 11/31 [Figure 2; 0032]; a reinforcement member 37  (first lower fixing member) [0032; Figure 2] wherein the first lower fixing member 37 is integrally formed with a first convex portion 37c/37b [Figure 2; 0032] the first convex  portion 37c/37b is configured to protrude from a bottom portion of the first lower fixing member 37, a bolt (locking member) configured to pass through the first convex portion 37c/37b along the Z direction and fix the first lower fixing member 37 on the supporting mechanism 11/31. [0032]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the lower fixing member of 


Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2013/0330587) in view of Lee et al. (US 2011/0117419) as applied to claim 1 above in further view of Lee et al. ‘311 (US 2011/0151311).

With respect to claim 8, Takahashi et al. discloses wherein a periphery edge of the upper plate 25 has a second side along a Y direction; 020078-7034-US19the double-layer battery module bracket further comprises a lower supporting member 28, the lower supporting member 28 is positioned at the second side of the periphery edge of the upper plate 25 along the Y direction [Figure 3; 0048], a lower side of the lower supporting member 28 in the Z direction is fixedly connected to the supporting mechanism 25 [Figure 3; 0048].  

Takahashi et al. does not disclose wherein an upper side of the lower supporting member in the Z direction is fixedly connected to the upper plate, a lower side of the lower supporting member in the Z direction is fixedly connected to the supporting mechanism 

Lee et al. ‘311 discloses a battery pack, comprising a double-layer battery module bracket [Figure 4], an upper-layer battery module 100, a lower-layer battery module 100 and a supporting mechanism 160 [Figure 4; 0076]; the double-layer battery module 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Takahashi et al. to include lower supporting members, as disclosed in Lee et al ‘311., in order to reduce deflection and vibrations of battery modules. [0009; 0027]


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRAN Akhtar/Examiner, Art Unit 1723